%CJA 10 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Riv. 12/03)                                                                                                                                    -
I. CIRJD[ST.l DtV, CODE                 2. PERSON REPRESENTED                                                                                 VOUCHER NUMBER
                                         JASMINE VACA a/Wa Jasmine Solorio Vaca
3. MAO. DKTJDEF. NUMBER                                4. 01ST. DKT./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                                                  6. OTHER DKT, NUMBER
                                                       2:1 9-cr-273-BRM-01
7. IN CASE/MATTER OF (Case Name)           8. PAYMENT CATEGORY                               9. TYPE PERSON REPRESENTED                     10. REPRESENTATION TYPE
                                               Felony               U Petty Offense                Adult Defendant
                                                                                                     ‘                     U Appellant           (See btstnsctions)
   USA v . Vaca                            U Misdemeanor            U Other                   U Juvenile Defendant U Appellee               CC
                                           U Appeal                                           U Other
I I - OFFENSE(S) CHARGED (Cite U.S. Code. Title & Seclion) 1/more that, one offense, list (up to/ire) major offenses charged, occordmgeo severity of offense.
  18:1349 (Conspiracy to Commit Bank Fraud) and 18:1028 A(c) Aggravated ID Theft
12. AtTORNEY’S NAME (First Name, UI, Last Name, including any suffix).                               13. COURT ORDER
      AND MAILING ADDRESS                                                                             U 0 Appointing Counsel                                                       U C Co-Counsel
                                                                                                      U F Subs For Federal Defender                                                U R Subs For Retained Attorney
       A B anamano
      acy        .
                                                                                                      l’ P Subs For Panel Attorney                                                 U V Standby Counsel
 312 North Avenue East, Suite 7                                                                                                                    -

                                                                                                     Prior Attorney’s Name:                   Linwood Allen Jones
 Cranford, NJ 07016
                                                                                                           Appointment Dates.                                 07/24/2019
                                                   ‘                                                  U Because the abov           ed person represented has testified under oath or has otherwise
                                                                                                                                         -

      Telephone Number    .                                I      —                                  satisfied this Cost  at     or she ( I) is fin     ally un Ic to employ counsel and (2) does
                                                                                                     nol wish 10 xaive co     I, and because          nIeces nijustice so require, the atlonsey whose
14. NAME AND MAILING ADDRESS OF LAW FILM (Only provrde per snstnsc000s)                              name appears in I     12 is appoinled          prese      is person in this case, OR
                                                                                                      U Olher /Yre I       coons,)
  Stacy A. Bianamano
  Biancamano Law, LLC                          -
                                                                                                                 ,‘                  .                         .
                                                                                                                                 Stgpdlure of Prestdtng Judge or By Order of the Court
                                                                                                                                                                   .




  312 North Avenue East, Suite 7
  Cranford, NJ 07016                                                                                                          11/21/2019
                                                                                                                     Dale of O,der                               Nunc Pro Tunc Date
                                                                                                     Repayment or partial repayment ordered from the person represented for this service at lime
                                                                                                     appointment.        U YES U NO
            ..

                         C1,AIMFOR SERVICESANDEXPENSEtflz.                                                                   ‘:‘
                                                                                                                                                       ‘




                                                                                                               TOTAL                           MATH/TECH                                MATH/TECH.
                                                                                      HOURS                                                                                                                    ADDITIONAL
       CATEGORIES Mooch ,ee,niz000n a/services with doses)                                                    AMOUNT                            ADJUSTED                                 ADJUSTED
                                                                                                              CLAIMED                            HOURS                                   AMOUWT
15.   a ArTaigament and/or Pica                                                                        1                                                                            .           .


      b Bail and Detention Hearings                                                                   i;;,;:::               AO.OO                                                ..,   0.00
      c Motion Hearings                                                                                ‘‘)Z:           -     .0.00,                                               .
                                                                                                                                                                                        0.00.   ..


      d. Tnai                                                                                                    .    ::.,0.OO                                                    4fl&0.00
      e. Sentencing Hearings                                                                          g&’:1..    ...s’O.OO)
   ‘  f. Revocation Hearings                                                                                 trr:t%k0.0O’
      p. Appeals Court                                                                                               ‘:0.00.
      It. Other ‘2pecifi’on additional sheets)                                                         .:   :W’:        000
                                                                                                                      ....
                                                                                                                                                                                   e..c;t
      (RATE PER HOUR S                                  ) TOTALS:                             0.00                       0.00                                      0.00                               0.00
lb    a Interviews and Conferences                                                                                     0.00
    t b. Ohhaininjg and reviewing records                                                             !&flø.0QQ,
      e. Legal research ad brief writing                                                                                                                                          ‘;ikQ,QQi
      d. Travel time                                                                                  *18                     0.0’S
      e. Investigative and other work (Speofyon adtheionol sheets)                                                            000
   “  (RATE PER HOUR = S                                ) TOTALS:                             0.00                            0.00                                 0.00                               0.00
 7.   Travel Expenses s’lodging. parking, steals, mileage, etc.)
IS. Other E’epenses (other than expert transcript.e, etc                       war.


GRAND TOTALS (CLAIMED AND’ADJ1JSTED1!                                                     fl                                  0.00           ‘.:
                                                                                                                                                                                                      0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                          20. APPOINTMENT TERMINATION DATE                                                              21. CASE DISPOSITION
                                                                                                           IF OTHER THAN CASE COMPLETION
      FROM:                                               TO:
22. CLAIM STATUS                   C Final Payment               U Interim Paytnent Number                                                                 U Supplemental Payment
      Have yntt previously applied to the court for compensation and/or reimbursettient for this    U YES       U ND                Ifyes, were you paid’     U YES U NO
      Oltter than from the Court, have you, or to your knowledge isas anyone else, received payment (comprnscstiott or astyr)tmrtg st/value) from any other source in eonnecsion with this
      tepresentation9 U YES          U NO            If yes, give detaiis on additional sheets.
      I swear or affirm the truth nr correctness of the above statements.
      Signature of Attorney                                                                                                                                    Date
                                          ..=rii:ff;%,pp}{oyØ
             .                     -.
                                                                              FORPAYMENT-— COURT USEONLY                                                               ..::   -


23. IN COURT COMP.                      24. OUT OF COURT COMP,            25. TRAVEL EXPENSES                  26. OTHER EXPENSES                                                   27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                                        $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                           DATE                                                                 28a. JUDGE CODE

29. IN COURT COMP,                      30. OUT OF COURT COMP.            31. TRAVEL EXPENSES                  32. OTHER EXPENSES                                                   33. TOTAL AMT. APPROVED
                                                                                                                                                                                        $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Poyntesmt opprored                                DATE                                                                 34a. JUDGE CODE
    in excess of the statutory threshold amount.
